Order entered September 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01104-CV

                           IN THE INTEREST OF A.L.S., A CHILD

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 79,649

                                             ORDER
       In accordance with this Court’s opinion of this date, we AFFIRM the trial court’s
September 15, 2014 order sustaining the contests to appellant’s affidavit of indigence.
       On the Court’s own motion, we ORDER Stacey Landrum, Hunt County District Clerk,
to file, on or before OCTOBER 2, 2014, either: (1) the clerk’s record; or (2) written
verification that appellant has not paid for or made arrangements to pay for the clerk’s record.
See TEX. R. APP. P. 28.4(b)(2) & 35.3(c). We caution appellant that if the Court receives written
verification of no payment, we may dismiss the appeal for want of prosecution. See TEX. R. APP.
P. 37.3(b).
       On the Court’s own motion, we ORDER Becky Wheeler, Official Court Reporter for the
196th Judicial District Court of Hunt County, Texas, to file, on or before OCTOBER 2, 2014,
either: (1) the reporter’s record; or (2) written verification that appellant has not paid for or made
arrangements to pay for the reporter’s record. See TEX. R. APP. P. 28.4(b)(2) & 35.3(c). We
caution appellant that, if the Court receives written verification of no payment, we will order the
appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE